DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20160251951 A1to Stachowiak.
 Stachowiak discloses:
Regarding claim 1:  A vortex de-sanding tool for use in a subterranean well, the vortex de-sanding tool comprising: 
an inner production flow tube 110; 
a tubular abrasion resistant housing 140 (note element 140 of the prior art is metal- see drawings and is placed in a device for separating sand. The materials are interpreted as resistant, as per applicant’s specification [0024-0026]); 
a helical vane 124 disposed in an annulus formed between the inner production flow tube  110 and the abrasion resistant housing 140 (figure 4b); and 
an outer housing 130 surrounding and secured to the abrasion resistant housing 140 (Figure 4b)
in which the outer housing 130 is secured to the abrasion resistant housing 140 at first and second longitudinal positions (with 144, and 125b and 127, seal 114 is interpreted as securing the two tubulars- see also [0039] “The seal 144 or filter can entirely or partially block off the annular region”, by entirely blocking off the annulus, there must be contact, and thus at least the seal secures the tubes from some movement, either radially or axially.).
Regarding claim 2: The vortex de-sanding tool of claim 1, in which the helical vane 124 is positioned longitudinally between the first and second longitudinal positions (Figure 4b).
Regarding claim 3: The vortex de-sanding tool of claim 1, in which  first and second longitudinal positions that longitudinally straddle the helical vane 124.(Figure 4b)
Regarding claim 4: The vortex de-sanding tool of claim 1, in which the outer housing 130 is radially spaced apart from the abrasion resistant housing 140.(Figure 4b)
Regarding claim 5: The vortex de-sanding tool of claim 1, in which at least one port 134 is formed through a wall of the outer housing 130, and the port 134 provides fluid communication between an exterior of the outer housing 130 and an annulus 136 formed between the outer housing 130 and the abrasion resistant housing 140 (figure 4b, [0036]).
Regarding claim 6:  The vortex de-sanding tool of claim 1, in which a first connector sleeve 125a is received in a first end of the outer housing 130, a second connector sleeve 125b is received in a second end of the outer housing 130, and the first and second connector sleeves are rigidly attached to each of the outer housing 130 and the abrasion resistant housing 140.(figure 4a, 4b, the connectors are “rigidly” attached via 127 on the bottom, and 104 and 110 at the top)
Regarding claim 8: The vortex de-sanding tool of claim 1, in which a flow passage extending longitudinally through the inner production flow tube is in fluid communication with an interior of the abrasion resistant housing. (Figure 4b)
Regarding claim 9: The vortex de-sanding tool of claim 8, in which the interior of the abrasion resistant housing is in fluid communication with an interior of at least one sand collection joint. 40 [0007]
Regarding claim 10: The vortex de-sanding tool of claim 9, in which the abrasion resistant housing140 comprises a single continuous component between the helical vane 124 and a lower connector (127) configured to connect the abrasion resistant housing to the sand collection joint 40.(Figure 4a, 4b, 140 is a single element from the vane 124 to 127 [0034-0035])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160251951 A1to Stachowiak in view of US 5662167 A  to Patterson and US 5516360 A to Normandeau.
Regarding claim 11:
 Stachowiak discloses: 11. A vortex de-sanding system for use with a subterranean well, the system comprising: 
 a vortex de-sanding tool , the vortex de-sanding tool comprising an inner production flow tube 110, an outer sleeve 130 surrounding the inner production flow tube and having at least one first port 134 formed through a wall of the outer sleeve 130, an abrasion resistant housing 120 surrounding the inner production flow tube 110 ,  an outer housing 140 surrounding and secured to the abrasion resistant housing 120 and a helical vane 124 positioned in a first annulus formed between the inner production flow tube 110 and the abrasion resistant housing 120, 
in which a flow passage 112 extends longitudinally through the inner production flow tube 110. 
and in which the outer housing 140 is secured to the abrasion resistant housing 130 at first and second longitudinal positions.(with 144, and 125b and 127, seal 114 is interpreted as securing the two tubulars- see also [0039] “The seal 144 or filter can entirely or partially block off the annular region”, by entirely blocking off the annulus, there must be contact, and thus at least the seal secures the tubes from some movement, either radially or axially. See also Lauritzen (US 20050034860 A1) as evidence of the reasonableness of the interpretation.  Lauritzen discloses a tubular screen 110 secured to another tubular 104 via a seal 114 (see abstract, [0010]).).
However, Stachowiak fails to disclose :
a packer comprising an annular seal element, a flow passage extending longitudinally through the packer, and at least one opening formed through a wall of the packer, the opening permitting fluid communication between the flow passage and an exterior of the packer; 
and in which the abrasion resistant housing has a surface abrasion resistance greater than a surface abrasion resistance of the inner production flow tube.
Patterson teaches a downhole desanding tool (figure 2) with a packer 24  comprising an annular seal element, a flow passage extending longitudinally through the packer (Figure 2), and at least one opening (28) formed through a wall of the packer, the opening permitting fluid communication between the flow passage and an exterior of the packer; (See figure 2, the flow passage through the packer is connected to the equivalent flow passage)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Stachowiak to include a packer system to anchor the desanding system into a casing, in view of Patterson,  as is notoriously conventional. This would amount to no more than Combining prior art elements according to known methods to yield predictable results. Furthermore, this modification would be similar the prior art described by Stachowiak (see figure 1b).
Normandeau teaches a downhole tool with a hardened case sleeve 19 to resist sand abrasion (Abstract, Col 3, lines 44-52).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the abrasion resistant housing 120 to be case hardened, in view of Normandeau, so as to better  resisting abrasion from sand.(Col 3, lines 44-52).
Furthermore, It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have for Normandeau to have selected the an abrasion resistant housing 120 case hardened, and thus  having greater than a surface abrasion resistance of the inner production flow tube, as a an obvious matter of design choice to making any or all of the components more sand resistant, since applicant has not disclosed that making  the abrasion resistant housing with a surface abrasion resistance greater than a surface abrasion resistance of the inner production flow tube. solves any stated problem or is for any particular purpose and it appears that the invention would equally well with all of the components hardened.
Regarding claim 12: Stachowiak, as modified discloses the claimed invention except in which an interior surface of the abrasion resistant housing has a surface treatment selected from the group consisting of boronized, hardened, plated and coated
Normandeau teaches a downhole tool with a hardened case sleeve 19 to resist sand abrasion (Col 3, lines 44-52, case hardened is a type of surface treatment).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the abrasion resistant housing 120 to be case hardened, in view of Normandeau, so as to better  resisting abrasion from sand.(Col 3, lines 44-52).
Regarding claim 13: Stachowiak discloses 13. The system of claim 11, in which the first annulus is in fluid communication with an exterior of the outer sleeve via the at least one first port 134 formed through the wall of the outer sleeve130. (Figure 4b, [0036]).
Regarding claim 14: Stachowiak discloses 14. The system of claim 11, in which the flow passage is in fluid communication with an interior of the abrasion resistant housing.(Figure 4b)
Regarding claim 15: Stachowiak discloses 15. The system of claim 14, in which the interior of the abrasion resistant housing is in fluid communication with an interior of at least one sand collection joint 40.
Regarding claim 16: Stachowiak discloses 16. The vortex de-sanding tool of claim 15, , in which the abrasion resistant housing140 comprises a single continuous component between the helical vane 124 and a lower connector (127) configured to connect the abrasion resistant housing to the sand collection joint 40.(Figure 4a, 4b, 140 is a single element from the vane 124 to 127 [0034-0035])
Regarding claim 20: Stachowiak discloses 20. The system of claim 17, in which the outer housing 125b is radially spaced apart from the abrasion resistant housing 140 (Figure 4b).

Response to Arguments
Applicant's arguments filed 12/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that Stachowiak’s seal 144 does not act to secure the outer body 130 to the desander body 140.(Page 8, 3rd paragraph).
The Examiner disagrees. 
Applicant does not define “secured” and  the seal 144 of Stachowiak is considered the secure the outer body 130 to the desander body 140.  This interpretation is considered to be perfectly reasonable and the Examiner points to Lauritzen (US 20050034860 A1) as evidence of the reasonableness of the interpretation.  Lauritzen discloses a tubular screen 110 secured to another tubular 104 via a seal 114 (see abstract, [0010]). Furthermore, Stachowiak details that the seal “The seal 144 or filter can entirely or partially block off the annular region.” [0039]. Blocking off the annular region with a “rubber, plastic, steel, or other material” [0039] would at the very least add some degree of securing the tubular to radial or axial movement by it being in contact with the outer tubular. A seal between to tubulars is going to at least partially secure the two components together and or prevent relative movement.
Note, the examiner notes a typo in the reference number used in the rejections of claims 11-17, and 20 in the last office action. Hong should have been referenced as US 5662167 A to Paterson and Hong, included on the 892. This typo has been corrected. The Examiner recalls a phone call regarding this matter to clarify the proper reference shortly after the Non-final was mailed.



Allowable Subject Matter
Claims 7, and 21 are allowed.
Claims  18-19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674